DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Allowable Subject Matter
Claims 1-14, 16-19 and 22-23 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Shan et al. (US Publication Number 2019/0020816 A1) teaches techniques for one or more devices to perform automated operations involved in acquiring and analyzing information from an interior of a house, building or other structure, for use in generating and providing a representation of that interior. For example, in at least some such embodiments, such techniques may include using one or more mobile devices (e.g., a smart phone held by a user, a camera held by or mounted on a user or the user's clothing, etc.) to capture video data from a sequence of multiple viewing locations (e.g., a video captured at each viewing location while a mobile device is rotated for some or all of a full 360 degree rotation at that viewing location) within multiple rooms of a house (or other building), and to further capture data linking the multiple viewing locations.
However, the closest prior art of record does not disclose “receiving a user selection of a level of automation of a viewing direction for viewing of the 360-degqree video content, the user selection being made from among a plurality of available levels, wherein at least one of the available levels of automation of the viewing direction is a level of partial directional automation, wherein the level of automation of the viewing direction indicates an amount of deviation between user directional input and the suggested viewing path through the 360-degree video content; determining a current viewing direction for the 360-deqree video content, wherein, in response to user selection of the level of partial directional automation, the current viewing direction is a predetermined function of at least (i) the user directional input and (ii) the viewing path; and displaying the 360-degree video content with the current viewing direction” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 16.
Dependent claims 2-14 and 22-23 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 17-19 are allowable as they depend from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674